DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .This Office Action is in response to the remarks and amendments filed on 10/23/2020.  The objections to the claims and drawings have been withdrawn. The 35 USC rejections are withdrawn. Claims 1-13 remain pending for consideration on the merits.  
This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Rejections - 35 USC § 112
112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
		
	Regarding claim 1, the claim recites multiple trademarked institutions which specify consistent temperature requirements, which renders the claim indefinite as the scope of the claim is unclear because the consistency of these requirements are subject to change over time. See MPEP 2173.05(u). 

	Regarding claim 1, the claim recites the limitation "the cycle temperature variation" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 1, in line 20 the claim recites “a defrost cycle” which renders the claim indefinite as it is unclear whether a second defrost cycle is being claimed or if the claim intends to refer to the previously recited automatic defrost cycle. 

	Regarding claim 1, the claim recites the limitation "said product storage chamber" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 1, in line 20 the claim recites that the temperature variance moderation is thermally isolated from the vaccine storage compartment, but the claim also recites that there is a plurality of vents between the two compartments which renders the claim indefinite as it is unclear how they can be thermally isolated with vents connecting the two compartments to provide convection between them. 

Regarding claim 1, page 2, lines 1 and 2 recites the phrase “said vaccine refrigeration unit is able to automatically defrost said vaccine refrigeration unit” which renders the claim indefinite as it is unclear as to how the vaccine refrigeration unit can defrost itself as the automated refrigeration defrosting equipment appears to be the structure performing this function.

	Regarding claims 3, 5, and 7, the claims recite the term “preferably” which renders the claim indefinite as it is unclear whether the claimed requirements are optional or if they are actually required. 

Regarding claims 4 and 5, each claim relates volume to a volume to define a ratio but includes dimensions on the ratio. Which renders the claim indefinite as it is unclear how a ratio of two dimensions that are the same, volume, would have units of (J/g)/in^3 on the ratio of those units. It appears in the specification page 5, line 22 to page 6, line 1 that the latent heat of the reservoirs may have been intended rather than the volume.

Regarding claim 6, the claim recites “The automated refrigeration defrosting equipment of claim 1, wherein said vaccine storage chamber” which renders the claim indefinite and the term “vaccine storage chamber” is not recited in claim 1. It appears Applicant intends to claim the vaccine storage compartment recited in claim 1. For the purposes of examination, the Examiner will interpret the claim to refer to the vaccine storage compartment recited in claim 1. 

Regarding claims 6-9, the claim recites the limitation “the inward surface area of the dividing plenum wall” which renders the claims indefinite as it is unclear what surface area of the wall is being referenced, . i.e. is it an entirety of the wall surface, a portion of the wall surface, and further an area is a two dimensional measure which works for a plenum wall, but how can an entire “vaccine storage chamber” be defined by two dimensions and what are those two dimensions? Clarification is requested.

Regarding claims 11 and 12, the claims recite the limitation "the stored frozen vaccine.” There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the claim recites the phrase “well known in the art” which renders the claim indefinite as it is unclear what the metes and bounds of the limitation is.  Specifically there are many types of vapor compression cycles and it is unclear how well known, or how useable, the vapor compression system must be to fall within “a well-known in the art”.

Regarding claim 13, the claim recites the limitation "the refrigerant" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.

	Claims 2-13 are further rejected based on their dependency to claim 1.
	Claim 5 is further rejected based on their dependency to claim 4.
	Claim 7 is further rejected based on their dependency to claim 6.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Farrar (US 2013/0048647) in view of NPL1 (Non-Patent Literature titled “Centers for Disease Control and Prevention Epidemology and Prevention of Vaccine-Preventable Diseases, 13th Edition).
	The prior art of record when considered as a whole, either alone or in combination, does not teach:
	A refrigeration system having an automated defrost cycle that meets at least one  consistent temperature requirement specified by the Center for Disease Control, California Vaccine for Children, American Academy for Pediatrics, Vaccines for Children (VFC) or  the North Dakota Department of Health, said refrigeration system  comprising: a compressor, condenser, evaporator and fan arranged and disposed to provide refrigeration to the refrigeration system with the automated defrost cycle; a digital controller that regulates the refrigeration system and also initiates the automatic defrost cycle; a vaccine storage compartment for storing a plurality of individual bottles of vaccine at a predetermined temperature variance even during the automatic defrost cycle to maintain vaccine viability; a temperature variance moderation chamber adjacent to said vaccine storage compartment; wherein said temperature variance moderation chamber further comprises: a plurality of thermal reservoirs made of materials 
	Farrar as modified teaches the general construction of the claimed invention but lacks the specifics of “wherein the evaporator is disposed in an evaporator chamber that is separated from the product storage chamber by the temperature variation moderation chamber.” Thus, the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the structure as claimed without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763